Citation Nr: 1640424	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-39 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 10 percent from July 1, 2008 for residuals of a left cortical stroke and middle cerebral artery stenosis, including right-sided facial weakness, and to include entitlement to separate compensable ratings for neurological impairment and muscle weakness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1967 to December 1969 and served in Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, but came to the Board from the Baltimore, Maryland RO.

This appeal was previously before the Board in June 2015 and February 2016.  The Board remanded it for additional development, and it has been returned to the Board for further review.

In a March 2009 rating decision, the Roanoke RO granted the Veteran a 100 percent rating for residuals of a left cortical stroke and middle cerebral artery stenosis from December 18, 2007 to July 1, 2008, because 38 C.F.R. § 4.124a, Diagnostic Code 8008 (2015) calls for a 100 percent rating for the first six months.  Accordingly, the issue of entitlement to an increased rating for the Veteran's residuals of a left cortical stroke and middle cerebral artery stenosis during that period is not before the Board.  The discussion in this document is for those times when the temporary total rating was not assigned.  Nothing herein should be taken as affecting that period.  

On September 12, 2013, VA received the Veteran's completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  On the form, the Veteran asserted that the service-connected disability that prevents him from securing or following any substantially gainful occupation was arteriosclerotic heart disease, currently rated 60 percent disabling.  In its February 2016 remand, the Board referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate consideration.  To date, it does not appear that the AOJ has completed any development of this issue.  For this reason, the issue is again referred to the AOJ for appropriate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA psychiatric examination in April 2016.  The examiner indicated that the Veteran did not have and had never been diagnosed with any mental disorder.  This is not completely accurate.  For example, the Veteran was afforded a neuropsychological evaluation by a VA treatment provider in August 2014.  The evaluator described the results of the evaluation in great detail and diagnosed the Veteran with a mild neurocognitive disorder due to multiple etiologies and with a depressive disorder not otherwise specified.  The evaluator opined that the Veteran's cerebrovascular disease was the primary etiological variable in the neurocognitive disorder because the results of the evaluation were consistent with damage to the areas of the brain in which MRI imaging revealed damage from vascular disease.  

Based on the August 2014 VA evaluator's thorough findings and reasoning, it appears that the Veteran has or has had a neurocognitive disorder that is a stroke residual.  However, VA treatment records do not differentiate the disorders causing each of the Veteran's psychiatric symptoms and do not describe the Veteran's psychiatric symptoms in sufficient detail to determine the proper rating.  An additional VA examination is warranted to describe the current symptoms and functional impact of the Veteran's neurocognitive disorder.  If no cognitive disorder is found, the examiner should attempt to reconcile the prior finding, to include whether the prior diagnosis was made without supporting clinical findings, whether the disorder might have been acute, or whether there is other reason for discounting that diagnosis.  If a cognitive disorder is found, it should be indicated whether it is as likely as not stroke related.

A March 2016 VA treatment record indicates that the Veteran agreed to be referred for another neuropsychological evaluation.  The claims file only contains VA treatment records up to April 2016, at which point the new evaluation had not taken place.  Before affording the Veteran a new psychiatric examination, the AOJ should obtain updated VA treatment records.

The Veteran was afforded a VA central nervous system and neuromuscular disease examination in April 2016.  The examiner noted left upper extremity muscle weakness and opined that it was attributable to a central nervous system condition.  There are no contrary medical opinions regarding the etiology of left upper extremity muscle weakness in the claims file.  For this reason, it appears that the Veteran has muscle weakness that is a stroke residual.  However, the examination report does not describe the Veteran's left upper extremity muscle weakness in sufficient detail to determine the proper rating.  Specifically, the examination report does not name the muscle group or groups affected.  Further, while mild impairment was noted, there was no description of function impairment such as reduced hand grip, if present.  An additional VA examination is warranted to describe the nature and severity of the Veteran's left upper extremity muscle weakness.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.  

2.  After any additional records are obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of any muscle disorder, particularly weakness in the left upper extremity.  The examiner must be provided access to the appellant's electronic claims file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

In accordance with the latest worksheets for rating muscular disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any muscular disorder, particularly weakness in the left upper extremity.  The examiner must attempt to distinguish any muscular pathology that is a residual of the Veteran's left cortical stroke and middle cerebral artery stenosis from that caused by any other diagnosed disorder, such as arthritis.  If the pathology cannot be differentiated that fact must be noted, and an explanation why provided.  The impact of any muscular disorder on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided. 

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any muscular disorder.  The examiner must also discuss the April 2016 VA examiner's opinion that left upper extremity muscle weakness is a residual of the Veteran's left cortical stroke and middle cerebral artery stenosis.

All functional impairment, such as loss of strength, loss of hand grip power, or any other functional limitation should be set out.

3.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his neurocognitive disorder.  The electronic claims folder must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide a complete explanation for any opinion offered.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any neurocognitive disorder.  The examiner must also discuss the August 2014 VA neuropsychological evaluator's opinion that a neurocognitive disorder is a residual of the Veteran's left cortical stroke and middle cerebral artery stenosis, as well as any neuropsychological evaluation completed after March 2016.

The examiner should provide a full multi-axial diagnosis, to include a GAF score related to the Veteran's neurocognitive disorder.  All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.  The examiner must attempt to distinguish any findings that are a residual of the Veteran's left cortical stroke and middle cerebral artery stenosis from those caused by any other diagnosed disorder.  If the pathology cannot be differentiated that fact must be noted, and an explanation why provided.

If the examiner concludes that no cognitive impairment is shown, then an attempt to reconcile earlier diagnoses should be undertaken.  The examiner should indicate, for instance, whether the earlier diagnosis was made without supportive clinical findings, whether the cognitive impairment diagnosed might have improved over time, or whether there is other explanation for the various findings recorded.

4.  The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  

5.  The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures. 

6.  Thereafter, the AOJ should readjudicate the issue.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

